Title: From Benjamin Franklin to Richard Bache, 22 July 1774
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London, July 22. 1774
I hear by Mr. Dillwyn that you were all well: But had no Line from you either by him or the Packet.

Capt. Falconer tells me the Casks of Types were put into his Cellar, he not knowing who they were for. You will get them there, and store them with the rest. I believe I wrote to this purpose before. I am very hearty, Thanks to God. My Love to Sally and the Children, from Your affectionate Father
B Franklin
Mr Bache
